                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

U.S. Bank N.A., as trustee, on behalf of the
holders, of the J.P. Morgan Mortgage
Acquisition Trust 2006-WMC4 Asset
Backed
Pass-Through Certificates, Series 2006-
WMC4

               Plaintiff

v.

Benjamin P. Campo, Jr., Esquire, as Special 1:19-cv-00460-JAW
Administrator of the Estate of Rodney W.
Spaulding

               Defendant


                CONSENT JUDGMENT OF FORECLOSURE AND SALE

                     Address: 106 Parker Street, Bangor, ME 04401
                   Mortgage: September 8, 2006, Book: 10622, Page:317
                                  Property is vacant

       Now comes the Plaintiff, U.S. Bank N.A., as trustee, on behalf of the holders, of the J.P.

Morgan Mortgage Acquisition Trust 2006-WMC4 Asset Backed Pass-Through Certificates,

Series 2006-WMC4, and the Defendant, Benjamin P. Campo, Jr., Esquire, as Special

Administrator of the Estate of Rodney W. Spaulding, and hereby submit this Consent Judgment

of Foreclosure and Sale.

       Count II – Equitable Mortgage is hereby DISMISSED without prejudice at the request of

the Plaintiff. JUDGMENT on Count I - Foreclosure is hereby ENTERED as follows:

       1. If the Defendant or his/her heirs or assigns pay U.S. Bank N.A., as trustee, on behalf

           of the holders, of the J.P. Morgan Mortgage Acquisition Trust 2006-WMC4 Asset

           Backed Pass-Through Certificates, Series 2006-WMC4 (“U.S. Bank”) the amount
   adjudged due and owing ($200,002.23) within 90 days of the date of the Judgment, as

   that time period is calculated in accordance with 14 M.R.S.A § 6322, U.S. Bank shall

   forthwith discharge the Mortgage and file a dismissal of this action on the ECF

   Docket. The following is a breakdown of the amount due and owing as of June 15,

   2020:

        Description                      Amount
Unpaid Principal Balance                      $87,613.00
Accrued Interest                              $52,484.09
Escrow Advance Balance                        $25,270.67
Total Advance Balance                         $34,398.99
Late Charges                                     $235.48
Grand Total                                  $200,002.23

2. If the Defendant or his/her heirs or assigns do not pay U.S. Bank the amount

   adjudged due and owing ($200,002.23) within 90 days of the judgment, as that time

   period is calculated in accordance with 14 M.R.S.A. § 6322, his/her remaining rights

   to possession of the Bangor Property shall terminate, U.S. Bank shall conduct a

   public sale of the Bangor Property in accordance with 14 M.R.S.A. § 6323,

   disbursing the proceeds first to itself in the amount of $200,002.23 after deducting the

   expenses of the sale, with any surplus to the Defendant or the heirs or assigns, in

   accordance with 14 M.R.S.A. § 6324. U.S. Bank may not seek a deficiency judgment

   against the Defendant pursuant to the Plaintiff's waiver of deficiency.

3. Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk, if requested, shall sign a

   certification after the appeal period has expired, certifying that the applicable period

   has expired without action or that the final judgment has been entered following

   appeal.

4. The amount due and owing is $200,002.23.
    5. U.S. Bank N.A., as trustee, on behalf of the holders, of the J.P. Morgan Mortgage

       Acquisition Trust 2006-WMC4 Asset Backed Pass-Through Certificates, Series 2006-

       WMC4 has first priority, in the amount of $200,002.23, pursuant to the subject Note

       and Mortgage and there are no parties in interest other than the Defendant who has

       second priority.

    6. The prejudgment interest rate is 7.85000%, see 14 M.R.S.A. § 1602-B, and the post-

       judgment interest rate is 8.59%, see 14 M.R.S.A. §1602-C.

    7. The following information is included in this Judgment pursuant to 14 M.R.S.A. §

       2401(3):


                          PARTIES                              COUNSEL
PLAINTIFF                 U.S. Bank N.A., as trustee, on       John A. Doonan, Esq.
                          behalf of the holders, of the J.P.   Reneau J. Longoria, Esq.
                          Morgan Mortgage Acquisition          Doonan, Graves & Longoria, LLC
                          Trust 2006-WMC4 Asset                100 Cummings Center
                          Backed Pass-Through                  Suite 225D
                          Certificates, Series 2006-           Beverly, MA 01915
                          WMC4
                          700 Kansas Lane, MC 8000
                          Monroe, LA 71203
DEFENDANT
                          Benjamin P. Campo, Jr.,              Pro Se
                          Esquire, as Special
                          Administrator of the Estate of
                          Rodney W. Spaulding
                          90 Bridge Street, Suite 100
                          Westbrook, ME 04092




       a) The docket number of this case is No. 1:19-cv-00460-JAW.

       b) The Defendant, the only parties to these proceedings besides U.S. Bank, received

            notice of the proceedings in accordance with the applicable provisions of the
             Federal Rules of Civil Procedure.

          c) A description of the real estate involved, 106 Parker Street, Bangor, ME 04401, is

             set forth in Exhibit A to the Judgment herein.

          d) The street address of the real estate involved is 106 Parker Street, Bangor, ME

             04401. The Mortgage was executed by the Defendant on September 8, 2006. The

             book and page number of the Mortgage in the Penobscot County Registry of

             Deeds is Book 10622, Page 317.

          e) This judgment shall not create any personal liability on the part of the Defendant

             but shall act solely as an in rem judgment against the property, 106 Parker Street,

             Bangor, ME 04401.



Dated: October 7, 2020                           /s/John A. Doonan, Esq._____
                                                 John A. Doonan, Esq., Bar No. 3250
                                                 Reneau J. Longoria, Esq., Bar No. 5746
                                                 Attorneys for Plaintiff
                                                 Doonan, Graves & Longoria, LLC
                                                 100 Cummings Center, Suite 225D
                                                 Beverly, MA 01915
                                                 (978) 921-2670
                                                 JAD@dgandl.com
                                                 RJL@dgandl.com




Dated: October 6, 2020                           /s/Benjamin P. Campo, Jr., Esq.
                                                 Benjamin P. Campo, Jr., Esquire, as Special
                                                 Administrator of the Estate of Rodney W.
                                                 Spaulding
                                                 90 Bridge Street, Suite 100,
                                                 Westbrook, ME 04092
SO ORDERED

DATED THIS ___ DAY OF _________, _____   __________________________________
                                         U.S. DISTRICT JUDGE
Case 1:19-cv-00460-JAW Document 1-1 Filed 10/10/19 Page 1 of 1   PageID #: 12




                                                                                A
